OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the election filed 8/27/21. 
Claims 1-24 are pending. Claims 20-23 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 and 24 in the reply filed on 8/24/27 is acknowledged.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 24 recites a separator for separation system for separating an effluent from the catalytic reactor. The reactor is not claimed and the separator does not connect to the system as claimed. Claims 2-9 are similarly rejected. 
Claims 1-9 and 24 recite limitations of flow lines to and from units but the specific units referenced are not claimed. It is unclear if the subsequent units are part of the claim (hydrocracking, hydrotreating, residue hydrocracking, and catalytic cracking) or just the feed line. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram (US 20160097002).
With respect to claim 1, Sundaram teaches a system comprising:  a flow line 22 for transporting a boiling range hydrocarbon stream from a source; and a pyrolysis reaction zone with one or more pyrolysis reactors, each including a convection zone and a radiant heating zone (figure 1, 2). 
The pyrolysis reaction zone may include a series of heating coils disposed in a convection section including a first 104, second 117, third 128 and fourth 142 for heating a feed, a first separated liquid, second separated liquid, and third separated liquid (figure3) the pyrolysis reaction zone includes a first separation system 110, a second 122, and a third separation system 134 for separating the heated feed, first liquid, and second liquid (figure 3). The pyrolysis reactor also may include three radiant heating coils in a radiant heating zone for thermal cracking of the vapor fractions from the three separators (claims 1 and 4; 0069).
Sundaram does not explicitly state the system comprises a fractionation system and flow lines for feeding the converted first, second, and third vapor fractions to the fractionation system. However, fractionation system for fractionation of whole crude and pyrolysis effluents to obtain narrower fractions is well known in the art and an obvious addition to the system to separate the converted fractions.  
Sundaram does not explicitly teach flow lines for feeding a portion of the second and third vapors to other (non-radiant) units. However, a line for directing all or a portion of the vapor to other processing units is within the skill of one in the art and obvious to provide process flexibility and reliability. It would have been obvious to one of ordinary skill at the time of filing to 
With respect to a separation system for separating an effluent from a residue fluid catalytic cracking unit, separator for separation of cracked is common and obvious to one of ordinary skill in the art.  
Claims 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram (US 20160097002) in view of Al-Ghamdi (US 20180155639).
With respect to claims 2-20, Sundaram does not teach wherein the system connects fractions from the steam cracked fractionation column to the residue cracking unit or hydrotreating and hydrocracking units or wherein such additional units effluent is connected to a common fractionation system. Such is shown in Al-Ghamdi wherein the steam-cracked effluents from 230 are passed via 802 to residue cracking units or hydroprocessing 600 units with downstream isolation of product fractions (figure 17). Al-Ghamdi also teaches sending effluents from various units to a common fractionation system (e.g. figure 6). 
 It would have been obvious to one of ordinary skill in the art at the time of filing to provide process flexibility in the process taught in Sundaram by providing feed lines to known hydrocracking and catalytic cracking units and the units (also taught as prior art for processing crude oil fractions) for provide alternative means of processing the crude oil fractions, improving flexibility in the process and in the products produced. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/            Examiner, Art Unit 1771